DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10, 11 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Reel 2,902,311.
In Re Claim 1, Reel teaches a bollard lifting system for lifting a plurality of bollards, wherein the plurality of bollards are spaced-apart with a plurality of gaps between the plurality of bollards, wherein each of the plurality of gaps is elongated and parallel to the plurality of bollards, comprising:			a vehicle (Column 7, Lines 67-70) adapted to traverse a ground surface, wherein the vehicle includes an arm (11) extending from the vehicle and a plurality of wheels or a plurality of tracks connected to a motor;										a lifting frame (7) connected to the arm of the vehicle; and						a plurality of clamps (25, 26) movably connected to the lifting frame, wherein each of the 
 Reel teaches a truck as the vehicle, but, is silent concerning the vehicle having a plurality of wheels.  However, Official notice is taken that a truck having wheels is a well-known method or feature for travel.  Therefore, it would have been obvious to a person having ordinary skill in the art to add wheels to the truck of Reel in order to transport material.	
In Re Claim 2, Reel teaches wherein when the plurality of clamps are in the released position the plurality of clamps are vertically oriented. (See Fig. 4)
In Re Claim 3, Reel teaches wherein when the plurality of clamps are in the engaged position the plurality of clamps are horizontally oriented.  (See Fig. 5) 
In Re Claim 4, Reel teaches wherein the released position is ninety degrees with respect to the engaged position.
In Re Claim 5, Reel teaches wherein each of the plurality of clamps is comprised of a T-shaped structure (25, 26, 27, Fig. 5).
In Re Claim 6, Reel teaches wherein each of the plurality of clamps has a first projection (26 to the left, Fig. 5) and a second projection (25 to the right, Fig. 5) extending from a shaft (27), wherein the first projection extends in a direction opposite of the second projection. (Fig. 5) 
In Re Claim 7, Reel teaches wherein the first projection includes a first hooked end to engage one of the plurality of bollards and wherein the second projection includes a second hooked end to engage another of the plurality of bollards. (See Fig. 5) 
In Re Claim 8, Reel teaches wherein the second projection is heavier than the first projection so as to ensure the plurality of clamps remain in the released position when the plurality of clamps are loosely connected to the lifting frame.  (See Fig. 5, 25 is heavier than 26)
In Re Claim 10, Reel teaches wherein the plurality of clamps are rotatably connected to the lifting frame.  (Fig. 4 and 5 show the clamps rotatably connected to the lifting frame via 27)
In Re Claim 11, Reel teaches wherein the plurality of clamps are configured to be tightened against the plurality of bollards when in the engaged position. (see Fig. 5)
In Re Claim 16, Reel teaches a coupler (40, Fig. 4) rotatably connecting the lifting frame to the arm.
In re Claim 17 Reel teaches wherein an upper end of the lifting frame is rotatably connected to the coupler by an upper frame support (42, Fig. 4).
In Re Claim 18, Reel teaches wherein a lower end of the lifting frame is rotatably connected to the coupler by a lower frame support (42’, Fig. 4).
Allowable Subject Matter
Claims 9, 12-15, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Alexon, Van Huet and Gustavsson et al. teach a lifting attachment with multiple clamps for lifting up a group of cylinder shaped members.								Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLENN F MYERS whose telephone number is (571)270-1160.  The examiner can normally be reached on M-F 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GLENN F. MYERS
Examiner
Art Unit 3652



/GLENN F MYERS/               Examiner, Art Unit 3652